DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilal (2017/0328036) in view of Lafond (3,774,324).

Regarding claim 1, Bilal discloses an adapter for attaching a tool to a work implement using a mounting mechanism, the adapter comprising:
A body that includes:
A nose portion (203) that is configured to facilitate the attachment of a tool
A first leg (214a) that includes a first leg side surface
A second leg  (214b) that includes a second leg side surface
A throat portion (unnumbered) that connects the legs and nose portion together
The body defines a pocket that defines an abutment surface, the pocket is located on a side surface of at least one of the first leg and the second leg
Wherein the first and second legs and the throat portion define a slot that includes a closed end and an open end, the slot defining a direction of assembly onto a work implement, a lateral direction that is perpendicular to the direction of assembly, and a vertical direction that is perpendicular to the direction of assembly and the lateral direction, the throat portion further comprises a  first throat side surface disposed along the lateral direction and a second throat side surface disposed on the opposite side of the throat portion along the lateral direction, wherein the first throat side surface defines  a first adapter cover receiving recess including a first vertical surface and a first key extending laterally from the first vertical surface
[AltContent: arrow][AltContent: textbox (Rear abutment portion)]













While Bilal discloses the invention as described including that the first and second legs are used to secure the adapter to a bucket lip, it fails to disclose at least one of the first leg and the second leg defining an aperture that is configured to receive a mounting mechanism.  Like Bilal, Lafond also discloses an adapter for mounting a tooth to a bucket lip.  Unlike Bilal, Lafond discloses a mounting mechanism that extends through an aperture in the legs of the adapter and an aperture in the bucket lip to secure the adapter thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mounting mechanism and apertures in the legs of Bilal as taught by Lafond as it would be combining prior art elements according to known techniques to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claim 2, the combination discloses that the second throat side surface defines a second adapter cover (108) receiving recess including a second vertical surface and a second key extending laterally from the second vertical surface.

Regarding claim 3, the combination disclose that the body includes a top surface extending from the nose portion over the throat portion to the first leg, the throat portion further includes a first sidewall extending from the first throat side surface partially defining the first adapter cover receiving recess and the first key is spaced away from the first sidewall and the first key is also spaced away from the top surface (See Figure 2).

Regarding claim 7, the combination discloses that the first key includes a first key top surface and a first key bottom surface, the first key top surface and the first key bottom surface being tapered along the direction of assembly, being configured to facilitate the attachment of an adapter cover (108) to the adapter (See taper in Figure 2).

Regarding claim 8, the throat portion further includes a bottom clearance notch disposed vertically opposite the first adapter cover receiving recess below the slot (See annotated Figure 2 above).


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilal (2017/0328036) in view of Lafond (3,774,324) as applied to claims 1-3 above and further in view of Renski et al. (2013/0086825).

Regarding claim 4, the combination discloses the invention as described above, but fails to disclose an angled lead in portion between the nose and the first sidewall.  Like the combination of Bilal and Lafond, Renski also discloses an adapter element for attaching a tool to a work implement using a mounting mechanism.  Unlike the combination, Renski discloses a lead in portion connecting the first side surface of the throat portion to the nose portion with an acute angle of between about 15° and 30°.  It would have been obvious to one of ordinary skill in the art before the effective filiing date of the claimed application to utilize an angled lead in portion to connect the nose to the sidewall of the throat portion in the combination of Bilal and Lafond as taught by Renski as an obvious matter of design choice since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 5, the combination discloses that the first sidewall comprises a rear abutment portion (see annotated Figure 2 above) disposed along the direction of assembly and a transitional portion (slot connecting rear abutment to the rest of the sidewall) connecting the rear abutment portion to the front lead in portion, the rear abutment portion including a rear abutment vertical surface.

Regarding claim 6, the transitional portion includes a serpentine shape (from back abutment portion forward and up around front of key).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671